Citation Nr: 0122616	
Decision Date: 09/17/01    Archive Date: 09/24/01

DOCKET NO.  00-19 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to accrued benefits.

ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The veteran had active military service in the Air Force from 
July 1967 to August 1974.  He died in March 1999.  The 
appellant is veteran's ex-wife and she is the natural mother 
of two of the veteran's surviving children.  This case comes 
before the Board of Veterans' Appeals (Board) on appeal from 
an August 1999 determination by the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana 
that denied the appellant's claim on behalf of the veteran's 
two minor children for accrued benefits.


FINDINGS OF FACT

1.  All available, relevant evidence necessary for 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  The veteran was the father of the appellant's two minor 
children, namely a daughter and a son.

3.  The veteran died in March 1999.

4.  The veteran had a claim pending at the time of his death.

5.  The appellant submitted an application for Dependency and 
Indemnity Compensation (DIC) benefits on behalf of the 
veteran's two minor children within one year of the veteran's 
death.

6.  The RO issued a rating decision (based on evidence in the 
record at the time of the veteran's death) in which clear and 
unmistakable error (CUE) was found in a prior rating decision 
resulting in the assignment of an earlier effective date of 
February 1989 for the grant of individual unemployability to 
the veteran.

7.  The veteran died before he received payment for the 
difference between an 80 percent combined disability rating 
and individual unemployability benefits for the period from 
March 1, 1989 to January 1, 1993.

8.  The two minor children of the veteran are entitled to 
receive equal shares of two year's worth of the periodic 
benefits owed but not paid to the veteran.


CONCLUSION OF LAW

The veteran's two minor children are entitled to equal shares 
of two years' worth of due and unpaid periodic monetary 
benefits representing the difference between an 80 percent 
combined disability rating and individual unemployability 
benefits.  38 U.S.C.A. § 5121 (West 1991); 38 C.F.R. § 3.1000 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the decision below, the Board finds that the two surviving 
minor children of the veteran are entitled to equal shares of 
two years' worth of due and unpaid periodic monetary benefits 
representing the difference between an 80 percent combined 
disability rating and individual unemployability benefits.

The law provides that certain accrued benefits may be payable 
upon the death of a beneficiary.  Except as otherwise 
provided, periodic monetary benefits to which a veteran was 
entitled to at death under existing ratings or decisions, or 
those based on evidence in the file at the date of death 
(hereinafter referred to as "accrued benefits"), and due and 
unpaid for a period not to exceed two years, shall, upon the 
death of such veteran, be paid to the living person first 
listed as follows: (1) his spouse, (2) his children (in equal 
shares), (3) his dependent parents (in equal shares).  
38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.

In Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998), the United 
States Court of Appeals for the Federal Circuit construed the 
provisions of 38 U.S.C.A. §§ 5121 and 5101(a), and found 
that, in order for a survivor to be entitled to accrued 
benefits, the veteran must have had a claim pending at the 
time of his death for such benefits or must have been 
entitled to them under an existing rating or decision.  This 
is a "narrowly limited exception to the general rule that a 
veteran's claim for benefits does not survive the veteran."  
Haines v. West, 154 F.3d 1298, 1300 (Fed. Cir. 1998).  

In this case, a claim for benefits was pending at the time of 
the veteran's death and this claim of the veteran resulted in 
a rating decision based on evidence in the file at the time 
of his death that granted additional compensation to him for 
the period from March 1, 1989 to January 1, 1993.  It is 
clear that the April 1999 rating decision that found CUE in 
the November 1993 rating decision that established a combined 
80 percent evaluation without consideration of individual 
unemployability was based entirely on evidence in the file at 
the time of the veteran's death.  

Furthermore, the Board notes that under 38 C.F.R. §§ 3.104(a) 
and 3.105(a), taken together, a rating action is final and 
binding in the absence of clear and unmistakable error.  A 
decision which constitutes a reversal of a prior decision on 
the grounds of clear and unmistakable error has the same 
effect as if the corrected decision had been made on the date 
of the reversed decision.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 3.105(a).  Thus, the grant of individual unemployability 
benefits, effective as of February 1989, was made on the date 
of the reversed November 1993 rating decision.  As a result, 
the veteran was entitled to additional periodic monetary 
benefits at the time of his death pursuant to an existing 
rating or decision.

In addition, 38 U.S.C.A. § 5121(c) requires that applications 
for accrued benefits must be filed within one year after the 
date of the veteran's death.  A claim for compensation or DIC 
made by a surviving spouse or child is deemed to include a 
claim for any accrued benefits.  38 U.S.C.A. § 5101; 
38 C.F.R. §§ 3.152, 3.1000(c).  The appellant in this case 
filed a VA Form 21-534 on behalf of the veteran's two minor 
children in May 1999, the same year as the veteran's demise.  
She thus meets the one-year regulatory requirement for filing 
an accrued benefits claim.

Having determined that the monetary benefits sought by 
appellant are accrued benefits and that 38 U.S.C.A. § 5121 
applies, the Board still must address the question of how 
much of the accrued benefits due and unpaid are owed to the 
veteran's survivors.  A survivor's claim to accrued benefits 
under 38 U.S.C.A. § 5121 and 38 C.F.R. § 3.1000 is limited to 
only two years' worth of periodic monetary benefits to which 
the veteran was entitled at death and which were unpaid at 
the time of death.  See Zevalkink v. Brown, 6 Vet. App. 483, 
490 (1994), aff'd Zevalkink v. Brown, 102 F.3d 1236 (Fed. 
Cir. 1996).  Since the veteran was entitled to more than two 
years' worth of periodic payments equal to the difference 
between an 80 percent combined evaluation and individual 
unemployability benefits, the veteran's two surviving minor 
children are herein granted equal shares of two years' worth 
of such accrued benefits.

The Board is keenly aware that VA's own 'clear and 
unmistakable error' in November 1993 resulted in the veteran 
receiving less compensation than he was entitled to for a 
period of nearly four years and that his survivors will only 
receive essentially half of those benefits.  However, the 
Board is without authority to grant benefits on an equitable 
basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. 
App. 416, 425 (1994).  The Board further observes that "no 
equities, no matter how compelling, can create a right to 
payment out of the United States Treasury which has not been 
provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 
429, 432-33 (1992) (citing Office of Personnel Management v. 
Richmond, 496 U.S. 414, 426 (1990).

The Board is bound by the law and VA regulations.  
38 U.S.C.A. § 7104.  The Board is most sympathetic to the 
appellant's situation and that of the veteran's two surviving 
minor children, but, the statutes governing VA provide no 
basis for any further legal relief beyond the two years' 
worth of periodic payments granted in this decision in equal 
shares to the veteran's two surviving minor children.  

Lastly, the Board is aware that, in November 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  
Among other things, this law includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  With few 
exceptions, this law is applicable to all claims filed on or 
after the date of enactment, or filed before the date of 
enactment and not yet final as of that date.  However, in 
this case, even though the RO did not have the benefit of the 
explicit provisions of VCAA, VA's duties with respect to the 
appellant's claim have been fulfilled, particularly in light 
of the grant of benefits herein.

Furthermore, after reviewing the record, the Board is 
satisfied that all relevant facts with respect to the accrued 
benefits claim have been properly developed and that no 
useful purpose would be served by remanding said issue with 
directions to provide further assistance to the appellant.  
Thus, the Board concludes that the evidence is sufficient for 
reaching a fair and well-reasoned decision with respect to 
the issue on appeal, and that the duty to assist appellant 
has been satisfied.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 
(2000) (codified as amended at 38 U.S.C. § 5100 et seq. (West 
Supp. 2001)); 66 Fed. Reg. 45620 (August 29, 2001).


ORDER

All disability compensation found to have been due and owing 
to the veteran as the result of the April 1999 rating 
decision shall be paid to the appellant on behalf of the 
veteran's two minor children as accrued benefits in an amount 
not to exceed two years' worth of periodic benefits, subject 
to controlling regulations affecting the payment of monetary 
awards.  The appeal is granted to this extent only.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals


 

